DETAILED ACTION
Claims 1, 3, 5, 8, 10, 14-19, 26-27, and 43-49 are pending and currently under review.
Claims 2, 4, 6-7, 9, 11-13, 20-25, and 28-42 are cancelled.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 5/09/2022 has been entered.

Response to Amendment
The amendment filed 4/29/2022 has been entered.  Claims 1, 3, 5, 8, 10, 14-19, 26-27, and 43-49 remain(s) pending in the application.  

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 3, 5, 8, 10, 14-19, 26-27, and 43-49 is/are rejected under 35 U.S.C. 103 as being unpatentable over Valls (US 2015/0118098).
Regarding claim 1, Valls discloses a steel alloy having a composition as seen in table 1 below [abstract, 0059].  Valls further discloses achieving a steel hardness of above 67 HRC for cutting applications, wherein said steel can be subjected to a surface treatment such as induction hardening [0034, 0094].  The examiner notes that the overlap between the steel composition and hardness values of Valls and that of the instant claim is prima facie evidence of obviousness.  See MPEP 2144.05(I).
Table 1.
Element (wt.%)
Claim 1 (wt.%)
Valls (wt.%)
Ni
1.65 – 2
0 – 6
Cr
0.7 – 0.9
0 – 3
Mn
0.6 – 0.9
0 – 3
C
0.58 – 0.63
0.16 – 1.9
Nb
0.25 – 0.35
0 – 1.5
Si
0.15 – 0.35
0 – 1.4
Mo
0.2 – 0.3
0 – 10
B
0.005 – 0.01
0 – 0.6
Fe
Balance
Balance


Regarding claims 3, 5, 8, 10, and 14-18, Valls discloses the alloy of claim 1 (see previous).  The examiner notes that the aforementioned alloy composition of Valls further overlaps with the instantly claimed compositional ranges.  See MPEP 2144.05(I).
Regarding claim 19, Valls discloses the alloy of claim 1 (see previous).  Although Valls further discloses inclusions of N, Al, W, Ti, etc., the examiner notes that these elements can be included in amounts of down to zero percent (ie. not included).  Thus, the examiner notes that the compositional ranges of Valls, which can include zero amounts of non-recited elements of N, Al, W, Ti, etc., further overlaps with the instant claim scope of “consisting of…”
Regarding claims 26-27, Valls discloses the steel of claim 1 (see previous).  Valls does not expressly teach that said steel can be utilized as aerospace or aircraft components.  However, the examiner notes that the instant limitations merely impart an arbitrary shape to the claimed alloy, which upon further consideration, is a mere engineering design choice which would have been obvious to one of ordinary skill absent a specific teaching that said specific shape/orientation was significant.  See MPEP 2144.04(IV)(B).
Regarding claim 43, Valls discloses the steel of claim 1 (see previous).  As stated previously, the examiner notes that the disclosed hardness values of Valls further overlap with the instantly claimed hardness range.  See MPEP 2144.05(I).
Regarding claims 44-49, Valls discloses the steel of claim 1 (see previous).  The examiner notes that the compositions of claims 46 and 49 further overlap with the aforementioned composition of Valls above.  See MPEP 2144.05(I).  Valls does not expressly teach the strength and toughness values as claimed.  However, the examiner submits similar, overlapping mechanical properties would have been expected to be present or naturally flow from the steel of Valls.  See MPEP 2112 & MPEP 2145(II).  Specifically, the instant specification teaches obtaining the claimed mechanical properties by meeting the claimed composition and performing induction hardening and tempering, wherein specific temperature parameters are not specifically required [0028-0031 spec.].  The examiner notes that one of ordinary skill would have recognized the aforementioned processing to directly affect mechanical properties of strength and toughness.
Valls discloses an overlapping steel composition as shown above (see previous).  Valls further teaches processing said steel by induction hardening and subsequent tempering [0033-0034, 0094].  Since Valls discloses an overlapping steel composition and identical method of manufacture, overlapping values of tensile strength and toughness would have been expected or would have naturally flowed from the steel of Valls absent concrete evidence to the contrary.  See MPEP 2112 & MPEP 2145(II).  See MPEP 2144.05(I).  The examiner’s position is further bolstered by the overlapping hardness values of Valls as stated previously, which supports the examiner’s position that overlapping mechanical property values would be expected or naturally flowed from the similar steel of Valls.

Claims 1, 3, 5, 8, 10, 14-19, 26-27, and 43-49 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yoshida et al. (US 2016/0010166).
Regarding claim 1, Yoshida et al. discloses an induction hardened steel material having a composition as seen in table 2 below [abstract, 0029-0032].  Yoshida et al. further teaches a surface hardness of greater than 700HV, which overlaps with the instantly claimed hardness ranges as determined by the examiner [0025].  The examiner notes that the overlap between the disclosed ranges of Yoshida et al. and that of the instant claim is prima facie evidence of obviousness.  See MPEP 2144.05(I).
Table 2.
Element (wt.%)
Claim 1 (wt.%)
Yoshida et al. (wt.%)
Ni
1.65 – 2
0.01 – 2
Cr
0.7 – 0.9
0.05 – 2
Mn
0.6 – 0.9
0.35 – 1.5
C
0.58 – 0.63
0.35 – 0.6
Nb
0.25 – 0.35
0 – 0.3
Si
0.15 – 0.35
0.02 – 2
Mo
0.2 – 0.3
0 – 1
B
0.005 – 0.01
0 – 0.005
Fe
Balance
Balance


Regarding claims 3, 5, 8, 10, and 14-18, Yoshida et al. discloses the alloy of claim 1 (see previous).  The examiner notes that the aforementioned alloy composition of Yoshida et al. further overlaps with the instantly claimed compositional ranges which recite “about” and allow for elements amounts above and below the claimed ranges.  See MPEP 2144.05(I).
Regarding claim 19, Yoshida et al. discloses the alloy of claim 1 (see previous).  Yoshida et al. further teaches inclusions of Al, S, and N, which meet the optional inclusions as claimed.  The examiner further notes that other alloying elements disclosed by Yoshida et al. (ie. W, V, Ti, Zr, etc.)  are included in amounts of down to zero percent (ie. not included) and would therefore be recognized by one of ordinary skill to be optional and not required.  Thus, the examiner notes that the compositional ranges of Yoshida et al., which can include zero amounts of non-recited elements as explained above, further overlaps with the instant claim scope of “consisting of…”
Regarding claims 26-27, Yoshida et al. discloses the steel of claim 1 (see previous).  Yoshida et al. further teaches that the steel can be used for a constant velocity joint, which the examiner recognizes can be an aircraft/aerospace component such as in helicopters [0001, 0003].  The examiner further notes that the instant limitations merely impart an arbitrary shape to the claimed alloy, which upon further consideration, is a mere engineering design choice which would have been obvious to one of ordinary skill absent a specific teaching that said specific shape/orientation was significant.  See MPEP 2144.04(IV)(B).
Regarding claim 43, Yoshida et al. discloses the steel of claim 1 (see previous).  As stated previously, the examiner notes that the disclosed hardness values of Valls further overlap with the instantly claimed hardness range.  See MPEP 2144.05(I).
Regarding claims 44-49, Yoshida et al. discloses the steel of claim 1 (see previous).  The examiner notes that the compositions of claims 46 and 49 further overlap with the aforementioned composition of Yoshida et al. above.  See MPEP 2144.05(I).  Yoshida et al. does not expressly teach the strength and toughness values as claimed.  However, the examiner submits similar, overlapping mechanical properties would have been expected to be present or naturally flow from the steel of Yoshida et al.  See MPEP 2112 & MPEP 2145(II).  Specifically, the instant specification teaches obtaining the claimed mechanical properties by meeting the claimed composition and performing induction hardening and tempering, wherein specific temperature parameters are not specifically required [0028-0031 spec.].  The examiner notes that one of ordinary skill would have recognized the aforementioned processing to directly affect mechanical properties of strength and toughness.
Yoshida et al. discloses an overlapping steel composition as shown above (see previous).  Yoshida et al. further teaches processing said steel by induction hardening and subsequent tempering [0001, 0116].  Since Yoshida et al. discloses an overlapping steel composition and similar method of manufacture, overlapping values of tensile strength and toughness would have been expected or would have naturally flowed from the steel of Yoshida et al. absent concrete evidence to the contrary.  See MPEP 2112 & MPEP 2145(II).  See MPEP 2144.05(I).  The examiner’s position is further bolstered by the overlapping hardness values of Yoshida et al. as stated previously, which supports the examiner’s position that overlapping mechanical property values would be expected or naturally flowed from the similar steel of Yoshida et al.


Response to Arguments
The previous rejections over Ibaraki et al. have been withdrawn in view of applicants’ amendments.
Applicant's arguments, filed 4/29/2022, regarding the rejections over Valls have been fully considered but they are not persuasive.
Applicant argues that Valls does not teach induction hardening.  Upon further consideration, the examiner cannot concur.  As stated above, Valls does teach induction hardening as a possible surface treatment [0094].

Conclusion
No claims allowable.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICHOLAS A WANG whose telephone number is (408)918-7576. The examiner can normally be reached usually M-Th: 7-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jonathan Johnson can be reached on 5712721177. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/NICHOLAS A WANG/Primary Examiner, Art Unit 1734